Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 19 May 1801
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



my dear Sister
Quincy May the 19th 1801

This will be deliverd to you by the Children who leave me this day. I hope they will return to their Studies with undiminishd zeal. They have had three months dissipation, in which I hope they have not acquired any ill habits, but close application will be necessary for them to retrieve the past time. William if he chuses may be fitted for colledge by the next july twelvemonths and it is the desire of his Friends that he may be—in the mean time writing and arithematic should be attended too, by both of them. their Mother has written to you, and no doubt exprest her mind upon several subjects relative to them, committing them to Yours and mr Peabody’es parental care I feel easy upon their account as far as it respects Your attention to them, but there is much they must do for themselves, for as Archimidies told the King, who finding much study necessary to acquire a knowledge of the Mathematick inquired if there was no easier method; there is no Royal way to the Mathematicks, replied the Sage. Study and application is very requisite for those who would attain proficiency in any art or Science. I hoped you would have made us a visit this Spring: but your numerous Family I fear will be the means of preventing you I hope and desire that you would furnish Yourself with proper help or you will find your task become too arduous; the Growth and prosperity of your institution depend, more upon your Family than the whole Town beside—.
Your son was well this morning. He visits us on Saturdays and keeps Sunday with us. If he fails his uncle seems quite unhappy—
You requested to know what he wants that you can supply Stockings for winter, and some linnen draws appear most necessary. We repose here at Quincy, amidst the Green Grass and Blossoms of the Season which are in great abundance; if we do not look down and pitty Things, we have equal reason to commisirate an infatuated deluded Multitude who are hastning upon themselves more missery, than they have enjoyed of tranquility and happiness for twelve years past. Measures are in agitation which will darken our Hemisphere, and over-Spread the whole Horizon; and the Multitude are driving, not knowing the destruction will which must overwhelm us in one common calamity—
I pray you to give my Love to Abbe. I wish you could spair her to pass a little time with us this Summer—
We present you our affectionate Regards with undiminished esteem: I am my dear sister / Yours
A A